Citation Nr: 0109856	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that found the veteran had submitted 
new and material evidence to reopen his previously-denied 
claim of entitlement to service connection for low back 
disorder.  

The veteran's claim was originally denied in June 1975, and 
the veteran was notified of the denial.  He did not appeal.  
In November 1994, he attempted to reopen his claim.  It was 
denied in January 1995.  The veteran did not appeal this 
decision.  In April 1999, the veteran attempted to reopen his 
claim, and submitted VA form identifying the hospital and 
location of his initial back treatment along with lay 
statements from two buddies, who reported that the veteran 
injured his back while on active duty.  Additionally, a 
report from Health South Diagnostic Center of Nashville, 
Tennessee and a report from Dr. Sam H. Hay were associated 
with the veteran's claims file.  These reports show evidence 
of narrowed lumbar sacral joint space with sclerosis in 1977, 
and severe disc degeneration L5-S1, with moderate 
degenerative L4-5 in 1998.  The RO found this evidence to be 
new and material and reopened the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The Board agrees that lay statements not previously of record 
corroborating the veteran's assertion that he injured his 
back during active service and the medical evidence showing 
that the veteran currently suffers from a back disability are 
both new and material.  Accordingly, the issue on appeal is 
entitlement to service connection.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In spite of numerous attempts to retrieve the veteran's 
service medical and clinical records, the only medical record 
relating to the veteran's service that has been obtained is 
his pre-induction physical.  The veteran's service medical 
records have been reported as presumably destroyed by fire in 
July 1973.  However, the veteran has provided information to 
assist the National Personnel Records Center (NPRC) in 
searching for alternative sources referencing treatment for 
his back in service.  The RO has forwarded the information 
provided by the veteran to NPRC in May 1999 and followed up 
in July and December 1999 and in August and September 2000.  
No response from NPRC is recorded.  

The duty of the Secretary to assist the claimant extends to 
obtaining service medical records if relevant to the claim, 
and other pertinent and relevant service records that are 
maintained by a government entity.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A(c)(1)).  Whenever the Secretary attempts to obtain 
records from a Federal department or agency, such efforts 
shall continue until the records are received or it is 
reasonably certain that such records do not exist.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(3)).  Here, it is 
reasonably certain that the veteran's service medical records 
are unavailable or do not exist.  However, the lack of a 
response to the RO's repeated requests for a search of 
alternative sources does not permit the Board to determine 
whether it is or is not reasonably certain that such 
alternative records do not exist.  Accordingly, on remand, 
the RO should again request that NPRC search for alternative 
sources of records of treatment for a back injury in 1956, 
treated at Baumholder, Germany.  The RO must ask NPRC to 
provide a negative response if no alternative source exists.

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  For example, the veteran 
indicated that he had received treatment from Dr. Kermit 
Brown since 1986.  He submitted one treatment record from Dr. 
Brown, but it does not appear that the RO requested all of 
the veteran's treatment records, from 1986 to the present, 
from Dr. Brown.  Furthermore, the veteran submitted a March 
1977 x-ray report from Dr. Sam Hay, and the report indicated 
it was done for Dr. Hackman and Dr. Firestone.  The veteran 
should be asked to provide releases for the treatment records 
of these doctors, including the dates of his treatment and 
the complete names and addresses of these doctors.  The 
veteran has also reported receiving treatment from Dr. 
Bernard and Dr. Varner.  He should likewise provide their 
full names and addresses, and releases showing the dates of 
treatment, so their treatment records of the veteran may be 
requested.  

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any back 
disability or complaints since his separation from service.  
If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
should be afforded a VA examination in order to determine 
whether it is at least as likely as not that any current back 
disorder is related to the injury the veteran reports in 
service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a release (showing the full 
names of the doctors, their complete 
addresses, and inclusive dates of 
treatment) for the veteran's 
complete treatment records from Dr. 
Kermit Brown, Dr. Bernard, Dr. 
Varner, Dr. Sam H. Hay, Dr. Hackman, 
and Dr. Firestone;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any back disorder from his 
separation from service to the 
present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any back disorder, from separation 
from service to the present, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Request again that NPRC undertake a 
search for alternative sources of 
information about the veteran's reported 
injury in March to May 1956 at Baumholder, 
Germany.  Notify NPRC that a response is 
required, even if negative.

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner must identify all current back 
disorders and provide a medical opinion as to 
whether it is at least as likely as not that 
any such disorder had its onset during active 
service or is attributable to any in-service 
disease or injury, including the inservice 
truck accident about which the veteran has 
provided testimony. 

The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion.

6.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


